            Case 1:20-cv-00574 Document 1 Filed 02/27/20 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

MOLLY JONG-FAST                          *
c/o Rethink Education                    *
915 Broadway, Suite 1008                 *
New York City, NY 10010                  *
                                         *
       Plaintiff,                        *
                                         *
       v.                                *
                                         *    Civil Action No. 20-574
DEPARTMENT OF VETERANS                   *
AFFAIRS                                  *
810 Vermont Avenue, NW                   *
Washington, D.C. 20420                   *
                                         *
       and                               *
                                         *
DEPARTMENT OF JUSTICE                    *
950 Pennsylvania Avenue, NW              *
Washington, D.C. 20505                   *
                                         *
       Defendants.                       *
*      *     *        *       *      *   *    *      *      *      *               *
                                     COMPLAINT

    This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

et seq., as amended, to seek expedited processing of requests for agency records sought

by the plaintiff Molly Jong-Fast from the defendants Department of Veterans Affairs and

Department of Justice.

                                    JURISDICTION

    1. This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the defendant pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

                                         VENUE

    2. Venue is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.
         Case 1:20-cv-00574 Document 1 Filed 02/27/20 Page 2 of 4



                                        PARTIES

   3. Plaintiff Molly Jong-Fast (“Mrs. Jong-Fast”) is an author of three books, a

contributor at Glamor and The Bulwark, and currently serves as Editor at Large for The

Daily Beast. Mrs. Jong-Fast qualifies as a representative of the news media.

   4. Defendant Department of Veterans Affairs (“VA”) is an agency within the

meaning of 5 U.S.C. § 552(f), and is in possession and/or control of the records requested

by the plaintiff that are the subject of this action. The VA controls – and consequently

serves as the proper party defendant for litigation purposes for – the VA Office of the

Inspector General (“OIG”).

   5. Defendant Department of Justice (“DOJ”) is an agency within the meaning of

5 U.S.C. § 552(f), and is in possession and/or control of the records requested by the

plaintiff that are the subject of this action. The DOJ controls – and consequently serves as

the proper party defendant for litigation purposes for – the Executive Office for United

States Attorneys (“EOUSA”).

                                   COUNT ONE (VA)

   6. By letter dated February 14, 2020, Mrs. Jong-Fast submitted a FOIA request to

the VA. In her request, Mrs. Jong-Fast sought expedited processing.

   7. The VA was required to issue a determination on the request for expedited

processing “within 10 days after the date of the request.” 5 U.S.C. § 552(a)(6)(E)(ii)(I).

Thus, a response was due no later than February 24, 2020.

   8. To date, no substantive response has been received by Mrs. Jong-Fast from the

VA regarding expedited processing. Mrs. Jong-Fast has constructively exhausted all

required administrative remedies for seeking expedited processing.


                                             2
          Case 1:20-cv-00574 Document 1 Filed 02/27/20 Page 3 of 4



                                COUNT TWO (VA OIG)

   9. By letter dated February 14, 2020, Mrs. Jong-Fast submitted a FOIA request to

the VA OIG. In her request, Mrs. Jong-Fast sought expedited processing.

   10. The VA OIG was required to issue a determination on the request for expedited

processing “within 10 days after the date of the request.” 5 U.S.C. § 552(a)(6)(E)(ii)(I).

Thus, a response was due no later than February 24, 2020.

   11. To date, no substantive response has been received by Mrs. Jong-Fast from the

VA OIG regarding expedited processing. Mrs. Jong-Fast has constructively exhausted all

required administrative remedies for seeking expedited processing.

                               COUNT THREE (EOUSA)

   12. By letter dated February 14, 2020, Mrs. Jong-Fast submitted a FOIA request to

the EOUSA. In her request, Mrs. Jong-Fast sought expedited processing.

   13. On February 26, 2020, EOUSA notified Mrs. Jong-Fast that expedited processing

had been denied. The FOIA request was designated as Request No. EOUSA-2020-

001608.

   14. Mrs. Jong-Fast has exhausted all required administrative remedies for seeking

expedited processing. Mrs. Jong-Fast is entitled to expedited processing as a matter of

law.

   WHEREFORE, plaintiff Molly Jong-Fast prays that this Court:

   (1) Order the defendant federal agencies to grant expedited processing to the plaintiff;

   (2) Award reasonable costs and attorney’s fees as provided in 5 U.S.C. § 552(a)(4)(E)

and/or 28 U.S.C. § 2412(d);

   (3) Expedite this action in every way pursuant to 28 U.S.C. § 1657(a); and


                                             3
        Case 1:20-cv-00574 Document 1 Filed 02/27/20 Page 4 of 4



   (4) Grant such other relief as the Court may deem just and proper.

Date: February 27, 2020

                                    Respectfully submitted,

                                           /s/
                                    __________________________
                                    Bradley P. Moss, Esq.
                                    D.C. Bar #975905
                                    Mark S. Zaid, Esq.
                                    D.C. Bar #440532
                                    Mark S. Zaid, P.C.
                                    1250 Connecticut Avenue, N.W.
                                    Suite 700
                                    Washington, D.C. 20036
                                    (202) 454-2809
                                    (202) 330-5610 fax
                                    Brad@MarkZaid.com
                                    Mark@MarkZaid.com

                                    Attorneys for the Plaintiff




                                           4
